Title: From George Washington to Samuel Huntington, 1 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     Sir,
                     Head Quarters Orange Town 1st Octobr
                     1780
                  
                  I have received your Excellency’s favors of the 16th and 24th
                     ulto with the several Resolves to which they refer. The first came to hand
                     while I was absent on my journey to Harford. I most sincerely wish that the
                     measures which have been adopted, for procuring a supply of fresh and salt Meat,
                     may prove effectual.
                  Congress will perceive by the inclosed, which is the Copy of a
                     representation made to me yesterday by the Commy General of Issues, that the
                     Army must be again reduced to extremities for want of Flour, except a supply
                     should arrive in the course of a few days—I have written to the States of New
                     York and Pennsylvania on the subject, and have requested their immediate aid.
                  The season must very soon deprive us of Grass Forage, on which
                     the Horses now principally subsist, and I cannot learn from Colonel Pickering,
                     that any effectual measures are taken, or are likely to be taken to establish
                     Magazines of Hay or Grain. The State of Jersey must, this necessity, have
                     furnished, by impress and by purchase, more of both than the quota demanded of
                     them, and therefore our future supply of Grain, at least, ought to be drawn
                     from a distance, and before the state of the Roads will add to the difficulties
                     of transportation. The Country in which the Army will probably lay, untill the
                     expiration of the Campaign, has been already so drained, that I do not think it
                     will be possible, even with stripping the inhabitants intirely, to subsist the
                     Horses after the Grass fails. I think it my duty to mention these matters in
                     time, that Congress may endeavour to concert some measures for our releif
                     before we are overtaken by the Winter. I have the Honor to be with the greatest
                     Respect Your Excellency’s Most obt Servt
                  
                     Go: Washington
                  
               